El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Este recurso se estableció contra la sentencia que declaró a la apelada hija natural reconocida del apelante. La causa de acción está basada en que el demandado y apelante Juan Lebrón, vivió en concubinato con Andrea Carradero y que de estas relaciones nació la demandante; que cuando la de-mandante fue concebida y durante el embarazo de su madre, el apelante y Andrea Carradero vivían en concubinato; que durante la concepción y nacimiento de la niña tanto Lebrón como Andrea Carradero eran solteros y no tenían impedi-mento alguno para contraer matrimonio, y, por último, que después de nacida la niña el apelante la trataba como hija suya.
La prueba es contradictoria y el propio apelante así lo acepta en su alegato, sin que haya alegado y demostrado que la corte inferior, al dirimir el conflicto en la forma en que lo hizo, actuara movida por pasión, prejuicio o parcialidad o cometiera error manifiesto en la apreciación de la prueba. Hemos examinado la transcripción de evidencia y no tenemos duda alguna de que la prueba de la demandante sostiene sus alegaciones.  Arguye, sin embargo, el apelante, que la sentencia es contraria a derecho porque de acuerdo con la prueba de la propia demandante cuando ésta nació, el apelante y la madre de la niña no vivían en concubinato, sosteniendo el apelante que ese requisito es indispensable para que pueda prosperar la acción de filiación cuando *137se basa en la relación de concubinato; pero esta cuestión ba sido ya definitivamente resuelta por este tribunal en el caso de Estela v. Sucn. Medraño, 44 D.P.R. 149, y el apelante no nos ha convencido de que la jurisprudencia allí establecida sea errónea.

Procede, por lo expuesto, desestimar el recurso y con-firmar la sentencia apelada.

El Juez Asociado Sr. Todd, Jr., no intervino.